***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    DANIEL WINE v. WILLIAM MULLIGAN ET AL.
                   (AC 44261)
                    Alexander, Suarez and Sheldon, Js.

                                  Syllabus

The incarcerated plaintiff sought to recover damages from the defendants,
   employees of the Department of Correction, alleging, inter alia, that the
   defendants improperly confiscated materials in his outgoing mail in
   violation of his constitutional right of access to the courts. The defen-
   dants filed a motion to strike the complaint, arguing that the conduct
   alleged did not constitute a violation of his constitutional rights and
   because the plaintiff failed to allege the specific personal involvement
   of four of the defendants in the conduct claimed to constitute a violation.
   The trial court granted the defendants’ motion to strike and rendered
   judgment thereon, from which the plaintiff appealed to this court. Held
   that the plaintiff could not prevail on his claim that the trial court erred
   in granting the defendants’ motion to strike: the plaintiff’s complaint
   failed to allege the specific personal involvement of the defendants C,
   M, S and T in the actual confiscation of his mail, and, therefore, the
   plaintiff could not prevail on his claim as to those defendants because
   he failed to assert that they personally were involved in the alleged
   violation; moreover, the court properly granted the defendants’ motion
   to strike as to the defendant W because, although the plaintiff alleged
   that W confiscated his mail, he failed to allege that he suffered any
   actual injury as a result of such confiscation; furthermore, because the
   plaintiff did not allege that the materials were being mailed to his attor-
   ney or to the court, he failed to plead that the confiscation hindered
   his efforts to pursue a legal claim or that his access to the courts was
   frustrated or impeded by their confiscation.
          Argued February 15—officially released June 14, 2022

                             Procedural History

   Action to recover damages for the alleged violation of
the plaintiff’s constitutional rights, and for other relief,
brought to the Superior Court in the judicial district of
Hartford, where the court, Cobb, J., granted the defen-
dants’ motion to strike the plaintiff’s complaint; there-
after, the court, Noble, J., granted the defendants’
motion for judgment and rendered judgment thereon,
from which the plaintiff appealed to this court.
Affirmed.
   Daniel Wine, self-represented, the appellant (plain-
tiff).
  Jacob McChesney, with whom, on the brief, were
William Tong, attorney general, and Clare E. Kindall,
solicitor general, for the appellees (defendants).
                          Opinion

   PER CURIAM. The self-represented plaintiff, Daniel
Wine, appeals from the judgment of the trial court ren-
dered after it granted the defendants’1 motion to strike
his complaint. On appeal, the plaintiff contends that
the court erred in granting this motion because the
stricken complaint adequately stated a claim that the
defendants had violated his constitutional right of
access to the courts. We disagree, and, accordingly,
affirm the judgment of the trial court.
   The record reveals the following facts and procedural
history. At all times relevant to this appeal, the plaintiff
was incarcerated at the MacDougall-Walker Correc-
tional Institution (MacDougall). In July, 2019, the plain-
tiff initiated the present action pursuant to 42 U.S.C.
§ 1983.2 The plaintiff alleged in his complaint that, on
January 25, 2019, the defendants improperly confis-
cated materials in his outgoing mail,3 and that such
improper confiscation violated his constitutional rights
of access to the courts and to equal protection of the
law. Specifically, the plaintiff alleged that Rollin Cook,
the then Commissioner of Correction, was responsible
for the overall operation of the Department of Correc-
tion’s correctional facilities, which included MacDou-
gall. The plaintiff alleged that he had written to Correc-
tion Lieutenant Roy Weldon requesting an informal
resolution regarding the confiscation of his mail. In his
claim against William Mulligan, the warden of MacDou-
gall, the plaintiff alleged that Mulligan was ‘‘legally
responsible for the operation of [MacDougall] and for
the welfare of all the inmates in that prison.’’ The plain-
tiff alleged that he also had written to Mulligan
requesting an informal resolution regarding the confis-
cation of his mail. The plaintiff claimed that he had a
conversation with Peter Sacuta, a correction officer,
regarding the confiscated materials. The plaintiff
alleged that Sacuta told him that ‘‘any material con-
taining [Uniform Commercial Code] material will be
confiscated as unauthorized information by him at the
time he is making copies or doing notary.’’4 The plaintiff
further alleged that he handed a manila envelope con-
taining his materials to Shaila Tucker, a counselor, and
asked her to seal the envelope but she declined to do
so, stating that ‘‘the mailroom may want to check it.’’
Finally, the plaintiff alleged that Weldon seized his out-
going mail on January 25, 2019. The plaintiff sought an
injunction and compensatory and punitive damages.
   On August 22, 2019, the defendants filed a motion to
strike the plaintiff’s complaint for failure to plead a
valid cause of action and failure to state a claim upon
which relief could be granted. In the memorandum in
support of their motion to strike, the defendants argued
that the plaintiff’s complaint was legally deficient
because the conduct alleged did not constitute a viola-
tion of his constitutional rights, and that the plaintiff
failed to allege the specific personal involvement of four
of the defendants in the conduct claimed to constitute
a constitutional violation. The defendants argued that
‘‘only [Weldon] was alleged to have confiscated the
plaintiff’s outgoing mail’’ and, therefore, the plaintiff
had failed to adequately allege a § 1983 claim against
Cook, Mulligan, Sacuta, and Tucker. As to the plaintiff’s
claim that the defendants had violated his right of
access to the courts, the defendants first argued that the
materials confiscated from the plaintiff did not relate
to a challenge of any of the plaintiff’s criminal convic-
tions or resulting sentences, or to any alleged violation
of his constitutional rights, as required to establish a
viable access to the courts claim. The defendants fur-
ther argued that the plaintiff’s allegations were legally
insufficient because he failed to set forth any claim
that he suffered any injury in fact as a result of the
defendants’ allegedly unconstitutional conduct. As to
his equal protection claim, the defendants argued that
the plaintiff’s complaint was legally deficient because
it failed to allege any disparate treatment by them of
similarly situated individuals or that the confiscation
of his outgoing mail was not rationally related to the
Department of Corrections’ ‘‘security protocol or some
other legitimate penological interest.’’
  On January 29, 2020, the court granted the defen-
dants’ motion to strike the plaintiff’s complaint ‘‘[f]or
the reasons stated in the defendants’ memorandum.’’5
On February 26, 2020, the defendants filed a motion for
judgment, which the court granted on March 9, 2020.
This appeal followed. On appeal, the plaintiff claims that
the court improperly granted the defendants’ motion
to strike because he sufficiently alleged a violation of
his right of access to the courts in his complaint.6
   We begin our analysis with the standard of review.
‘‘Because a motion to strike challenges the legal suffi-
ciency of a pleading and, consequently, requires no
factual findings by the trial court, our review of the
court’s ruling on the [defendants’ motion] is plenary.
. . . We take the facts to be those alleged in the com-
plaint that has been stricken and we construe the com-
plaint in the manner most favorable to sustaining its
legal sufficiency. . . . Thus, [i]f facts provable in the
complaint would support a cause of action, the motion
to strike must be denied. . . . Moreover, we note that
[w]hat is necessarily implied [in an allegation] need
not be expressly alleged. . . . It is fundamental that in
determining the sufficiency of a complaint challenged
by a [defendants’] motion to strike, all well-pleaded
facts and those facts necessarily implied from the alle-
gations are taken as admitted. . . . Indeed, pleadings
must be construed broadly and realistically, rather than
narrowly and technically.’’ (Internal quotation marks
omitted.) Piccolo v. American Auto Sales, LLC, 195
Conn. App. 486, 489–90, 225 A.3d 961 (2020).
   We next set forth the legal principles relevant to our
resolution of the plaintiff’s appeal. To state a viable
claim for denial of access to the courts against an indi-
vidual defendant pursuant to § 1983, the plaintiff must
allege the personal involvement in the alleged denial
of access of that particular defendant. See Tangreti v.
Bachmann, 983 F.3d 609, 618 (2d Cir. 2020) (plaintiff
‘‘must plead and prove that each [g]overnment-official
defendant, through the official’s own individual actions,
has violated the [c]onstitution’’ (internal quotation
marks omitted)); Davis v. Goord, 320 F.3d 346, 351 (2d
Cir. 2003) (‘‘a plaintiff must allege that the defendant
took or was responsible for actions that hindered [a
plaintiff’s] efforts to pursue a legal claim’’ (internal quo-
tation marks omitted)); Wright v. Smith, 21 F.3d 496,
501 (2d Cir. 1994) (‘‘[i]t is well settled in this Circuit
that personal involvement of defendants in alleged con-
stitutional deprivations is a prerequisite to an award
of damages under § 1983’’ (internal quotation marks
omitted)).
   Upon our thorough review of the pleadings, we con-
clude that the plaintiff’s complaint failed to allege the
specific personal involvement of the defendants Cook,
Mulligan, Sacuta, and Tucker in the actual confiscation
of his mail. Therefore, as the defendants advanced in
their motion to strike and accompanying memorandum
in support of their motion, the plaintiff cannot prevail
on his claim pursuant to § 1983 against these four defen-
dants because he failed to assert that they personally
were involved in the alleged violation. See, e.g., Tan-
greti v. Bachmann, supra, 983 F.3d 618.
   We next address the plaintiff’s allegations against
Weldon. It is well established that all incarcerated indi-
viduals have a constitutional right of access to the
courts that is ‘‘adequate, effective, and meaningful.’’
Bounds v. Smith, 430 U.S. 817, 822, 97 S. Ct. 1491, 52
L. Ed. 2d 72 (1977); see also Washington v. Meachum,
238 Conn. 692, 735, 680 A.2d 262 (1996). A review of
United States Supreme Court jurisprudence consis-
tently establishes that states are required to ‘‘shoulder
affirmative obligations to assure all prisoners meaning-
ful access to the courts.’’ Bounds v. Smith, supra, 824.
In Bounds, the United States Supreme Court held that
‘‘prison authorities [are required] to assist inmates in
the preparation and filing of meaningful legal papers
by providing prisoners with adequate law libraries or
adequate assistance from persons trained in the law.’’
Id., 828. The Supreme Court explained, however, that
‘‘while adequate law libraries are one constitutionally
acceptable method to assure meaningful access to the
courts, our decision . . . does not foreclose alternative
means to achieve that goal.’’ Id., 830. The required assis-
tance ‘‘may take many forms and Bounds . . . guaran-
tees no particular methodology but rather the conferral
of a capability—the capability of bringing contemplated
challenges to sentences or conditions of confinement
before the courts.’’ (Internal quotation marks omitted.)
Cooke v. Commissioner of Correction, 194 Conn. App.
807, 829, 222 A.3d 1000 (2019), cert. denied, 335 Conn.
911, 228 A.3d 1041 (2020).
   Additionally, to state a viable claim that his right of
access to the courts has been violated, the plaintiff must
allege that, as a result of a specific defendant’s conduct,
he suffered an actual injury. ‘‘Insofar as the right vindi-
cated by Bounds is concerned, meaningful access to
the courts is the touchstone . . . and the inmate there-
fore must go one step further and demonstrate that the
alleged shortcomings . . . hindered his efforts to pur-
sue a legal claim.’’ (Citation omitted; internal quotation
marks omitted.) Lewis v. Casey, 518 U.S. 343, 351, 116
S. Ct. 2174, 135 L. Ed. 2d 606 (1996). ’’Mere delay in
being able to work on one’s legal action or communicate
with the courts does not rise to the level of a constitu-
tional violation.’’ (Internal quotation marks omitted.)
Davis v. Goord, supra, 320 F.3d 352; see id. (plaintiff’s
access to courts claim failed because he did not allege
that ‘‘interference with his mail . . . caused him to
miss court deadlines or in any way prejudiced his legal
actions’’). Furthermore, ‘‘the injury requirement is not
satisfied by just any type of frustrated legal claim.
Nearly all of the access-to-courts cases in the Bounds
line involved attempts by inmates to pursue direct
appeals from the convictions for which they were incar-
cerated . . . or habeas petitions . . . . [T]his uni-
verse of relevant claims [was extended] only slightly,
to ‘civil rights actions’—i.e., actions under 42 U.S.C.
§ 1983 to vindicate ‘basic constitutional rights.’ ’’ (Cita-
tions omitted.) Lewis v. Casey, supra, 354. The right of
access to the courts ‘‘does not guarantee inmates the
wherewithal to transform themselves into litigating
engines capable of filing everything from shareholder
derivative actions to slip-and-fall claims. . . . Impair-
ment of any other litigating capacity is simply one of
the incidental (and perfectly constitutional) conse-
quences of conviction and incarceration.’’ (Emphasis
omitted.) Id., 355; see also Cooke v. Commissioner of
Correction, supra, 194 Conn. App. 828–29.
    Although the plaintiff alleged that Weldon confis-
cated his mail, he failed to allege that he suffered any
actual injury as a result of such confiscation. Because
he did not allege that the materials were being mailed
to his attorney or to the court, the plaintiff failed to
plead that the confiscation ‘‘hindered his efforts to pur-
sue a legal claim’’ or that his access to the courts was
‘‘frustrated or was being impeded’’ by their confisca-
tion.7 Lewis v. Casey, supra, 518 U.S. 351, 353, 355.
Again, as the defendants argued in their motion to strike
and accompanying memorandum in support of their
motion, the plaintiff’s failure to allege that he suffered
an actual injury as a result of the defendants’ allegedly
unconstitutional conduct defeats his claim that he was
entitled to relief under § 1983 on the basis of such con-
duct.
  Therefore, we conclude that the plaintiff’s claims
against each defendant were properly stricken.
      The judgment is affirmed.
  1
     The defendants in this action are five Department of Correction employ-
ees: Rollin Cook, the then Commissioner of Correction; William Mulligan,
the warden of MacDougall-Walker Correctional Institution; Peter Sacuta, a
correction officer; Shaila Tucker, a counselor; and Correction Lieutenant
Roy Weldon.
   2
     The universe of legal claims triggering the right of access to the courts
includes ‘‘civil rights actions—i.e., actions under 42 U.S.C. § 1983 to vindicate
basic constitutional rights.’’ (Internal quotation marks omitted.) Lewis v.
Casey, 518 U.S. 343, 354, 116 S. Ct. 2174, 135 L. Ed. 2d 606 (1996).
   3
     The plaintiff alleged that the confiscated materials related to three differ-
ent legal matters: (1) a visitation application concerning his three minor
children; (2) an action alleging that a therapist treating his children had
violated the ‘‘copywritten/copy trademark/trade name’’ of his children; and
(3) documents necessary to ‘‘restart’’ a non-profit organization. All of the
confiscated materials were addressed to the plaintiff’s sister, ‘‘who has
power of attorney for [his] business and legal matters . . . .’’
   4
     In the memorandum in support of their motion to strike, the defendants
contended that ‘‘the plaintiff’s descriptions of his civil lawsuits appear to
be the type of legal harassment regularly engaged in by so-called ‘sovereign
citizens.’ . . . ‘The sovereign citizens are a loosely affiliated group who
believe that the state and federal governments lack constitutional legitimacy
and therefore have no authority to regulate their behavior.’ . . . Such
individuals believe that they can free themselves of government control ‘by
filing [Uniform Commercial Code] financing statements, thereby acquiring
an interest in their strawman,’ and thereafter demand that others ‘pay enor-
mous sums of money to use the strawman’s name.’ ’’ (Citations omitted.)
   5
     We note that, generally, a trial court should not adopt as its decision
the moving party’s memorandum of law. See, e.g., Hartford v. Tucker, 8
Conn. App. 209, 214 n.10, 512 A.2d 944 (1986) (‘‘[w]e must note our concern
with the trial court’s adoption and incorporation by reference in its memoran-
dum of decision of the city’s fifty-nine page trial brief ‘as the basis for
its decision,’ rather than finding its own facts and making independent
conclusions’’). Although we continue to discourage a trial court’s adoption
of a moving party’s memorandum as the basis for its decision, its use of
that procedure in this case does not affect our resolution of the claims
raised on appeal.
   6
     The plaintiff raised a distinct claim related to the court’s striking of his
equal protection claim. Because, on appeal, the plaintiff failed to adequately
brief his equal protection claim, we deem that claim abandoned. ‘‘We repeat-
edly have stated that [w]e are not required to review issues that have been
improperly presented to this court through an inadequate brief. . . . Analy-
sis, rather than mere abstract assertion, is required in order to avoid abandon-
ing an issue by failure to brief the issue properly.’’ (Internal quotation marks
omitted.) Traylor v. State, 332 Conn. 789, 804–805, 213 A.3d 467 (2019).
   7
     The plaintiff alleged that the confiscated materials were being sent to
his sister, a third party, and not to the plaintiff’s attorney or to the court.
As a result, we need not address the merits of whether the confiscated
documents related to legal actions that fall within the ‘‘universe of . . .
claims’’ recognized by the courts to support a denial of access to the courts
claim. Lewis v. Casey, supra, 518 U.S. 354–55; see also Cooke v. Commis-
sioner of Correction, supra, 194 Conn. App. 828–29.